DETAILED ACTION
Response to Amendment
The amendment filed on 10/13/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shchur et al (PGPUB 2018/0348853 A1).
As to claim 1, Shchur (Figs. 3, 4, 20, 32, 39) teaches, a method of controlling a virtual-reality (VR) head-mounted display (HMD) (virtual reality VR device 100, Fig. 39) based on gestures, comprising steps of:
 recording an acoustic signal (frictional sound S804) received by a detector module (microphone 110) of the VR HMD associated with a gesture (Fig. 15: i.e. different gestures) performed by a user on a surface of the VR HMD (¶ 173: i.e. frictional sound input is generated while the body part of the user is in contact with the case 1210); 
the acoustic signal being generated from friction or percussion (¶ 157: i.e. tapping) caused by the user on the surface in performing the gesture (¶ 121, 122, 157);
mapping the recorded signal against a database (table in Fig. 3) storing a set of predefined user commands (Fig. 3: i.e. different commands such as “unlock”, “temperature increase” are predefined based on the properties of the frictional sound including the number and direction of the frictions)(¶ 107, 108)
- executing one or more instructions (i.e. command executed based on the frictional sound and identification) thereby controlling an operation of the VR HMD (¶ ¶ 103: i.e. software module for frictional property determination, ¶ 108: i.e. executing commands).

As to claim 9, Shchur (Figs. 3, 4, 20, 32, 39) teaches, a human-interface-device (HID) a virtual-reality (VR) head-mounted display (HMD) (virtual reality VR device 100, Fig. 39), comprising:
a detector module (microphone 110) arranged to receive and record an acoustic signal (frictional sound S804) associated with a gesture (Fig. 15: i.e. different gestures) performed by a user on a surface of the VR HMD (¶ 173: i.e. case 1210)(¶ 157, 173); 
the acoustic signal being generated from friction or percussion (¶ 157: i.e. tapping) caused by the user on the surface in performing the gesture (¶ 121, 122, 157);
a signal processor (processor 120b) arranged to map the recorded signal against a database (table in Fig. 3) storing a set of predefined user commands (¶ Fig. 3: i.e. different commands such as “unlock” and “temperature increase” are predefined based on the properties of the frictional sound including the number and direction of the frictions)(¶ 107, 108); and
a HID controller (processor 120B, unit output device 920) arranged to execute one or more instructions (i.e. command executed based on the frictional sound and identification) thereby controlling an operation of the VR HMD (¶ 103, 107, 108).

Dependent Claims
As to claims 3 and 11, Shchur (Figs. 3, 4, 14, 15) teaches, wherein the gesture includes at least one of touching, tapping, swiping and drawing a predetermined pattern on the surface (¶ 104: i.e. tapping,rubbing, ¶ 173: i.e. frictional sound input from the case 1210).

As to claims 4 and 12, Shchur (Fig. 9) teaches, wherein the acoustic signal is generated by the surface and is further detected by one or more microphones (¶ 94: i.e. detected by microphone 110).

As to claims 5 and 13, Shchur (Fig. 39) teches, wherein the surface is a front surface, a left surface or a right surface of a housing of the VR HMD (Fig. 39: i.e. touch is made on right surface of the VR device).

As to claim 20, Shchur (Fig. 39) teaches, a virtual-reality (VR) head-mounted display apparatus comprising:
A housing (electronic device 100) adapted to be mounted to the head of a user (¶ 130, Fig. 3); and a HID in accordance with Claim 9 (¶ 130: i.e. the frictional sound input can be implemented to VR headset).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7, 16-18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchur in view of Villermo (PGPUB 2016/0351191 A1).
As to claim 7, Shchur teaches the step of recording the signal, but does not specifically teach left and right side microphone.
Villermo (Figs. 2A, 2B) teaches, wherein the step of recording the signal comprise the step of recording a first acoustic signal (first audio information) and a second acoustic signal (second audio information) detected at each of a left side and a right side of the electronic device (Figs. 2A: i.e. microphones 201 and 212 are on the left side of the device, and microphones 202 and 211 are on the right side of the device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Villermo’s microphones into Shchur’s VR device, so as to provide spatial property of the audio by using plurality of microphones (¶ 69).

As to claim 16, Shchur teaches the human-interface-device of claim 9, but does not specifically teach a microphones on left and right sides.
Villermo (Figs. 2A, 2B) teaches, wherein the detector module comprises a first microphone (microphones 201 and 212) and a second microphone (microphones 202 and 211) arranged to record a first acoustic signal and a second acoustic signal detected at each of a left side and a right side of the electronic device (Figs. 2A, 2B, ¶ 63).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Villermo’s microphones into Shchur’s VR device, so as to provide spatial property of the audio by using plurality of microphones (¶ 69).

As to claim 17, Shchur teaches the human-interface-device of claim 16, but does not specifically teach microphones mounted on left and right side of the VR HMD.
	Villermo (Figs. 2A, 2B) teaches, wherein the first microphone and the second microphone are mounted on the left side and the right side (Figs. 2A, 2B) of the VR HMD (¶ 50: i.e. the electronic apparatus 10 may be head mounted apparatus).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Villermo’s microphones into Shchur’s VR device, so as to provide spatial property of the audio by using plurality of microphones (¶ 69).

	As to claim 18, Shchur teaches the the human-interface-device of claim 9, but does not specifically teach stereo microphone.
	Villermo (Figs. 2A, 2B) teaches, wherein the detector module comprises a stereo microphone (i.e. left and right microphones as shown in Figs. 2A, 2B) or an array of microphones (plurality of microphones) arranged to record a first acoustic signal and a second acoustic signal detected at each of a left side and a right side of the VR HMD (¶ 63).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Villermo’s microphones into Shchur’s VR device, so as to provide spatial property of the audio by using plurality of microphones (¶ 69).
	
As to claim 21, Shchur teaches the apparatus of claim 20, but does not specifically teach first acoustic signal and a second acoustic signal.
Villermo (Figs. 2A, 2B) teaches, wherein the detector module comprises one or more microphones (microphones 201, 202, 211 and 202) arranged to record a first acoustic signal and a second acoustic signal detected at each of a left side and a right side of the housing (¶ 63, 218: i.e. the microphones can be used in voice recognition mode or frictional sound input mode), and 
wherein the first acoustic signal and the second acoustic signal are generated upon the user performing the gesture (¶ 63: i.e. Villermo prior art specifically teaches the microphones for detecting user voice commands. However, Shchur prior art already teaches that the microphones could also be used for detecting both the voice commands and the user gestures via frictional sound input mode).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Villermo’s microphones into Shchur’s VR device, so as to provide spatial property of the audio by using plurality of microphones (¶ 69).

As to claim 22, Shchur (Fig. 5) teaches, wherein the gesture includes at least one of touching, tapping, swiping and drawing a predetermined pattern on one or more surfaces of the housing (¶ 104: i.e. tapping, rubbing, ¶ 173: i.e. frictional sound input from the case 1210), and/or 
at least one of clapping hands and snapping fingers which generates acoustic signal detectable by the one or more microphones (¶ 188: i.e. middle finger snap against the palm).

	As to claim 23, Shchur teaches the the human-interface-device of claim 9, but does not specifically teach stereo microphone.
	Villermo (Figs. 2A, 2B) teaches, wherein the one or more microphones includes a stereo microphone, an array of microphones or a pair of microphones each being mounted respectively on the left side and the right side of the housing (microphones 201, 202, 211 and 212) (¶ 63).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Villermo’s microphones into Shchur’s VR device, so as to provide spatial property of the audio by using plurality of microphones (¶ 69).


Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchur in view of Bradski (PGPUB 2016/0026253 A1).
As to claim 8, Shchur teaches machine learning method (¶ 103), but does not specifically teach deep neural network training for determining frictional property. 8. 
Bradski (Fig. 25) teaches, wherein the step of mapping the recorded electronic signal against a database storing a set of predefined user command comprises the step of processing the recorded signal using a deep neural network trained with the set of predefined user commands and previously recorded signals (¶ 1194-1197: i.e. deep neural network analysis is used to determine gesture).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Bradski’s gesture analysis into Shchur’s audio system in VR device, so as to provide immediate and fast processing (¶ 1196).

As to claim 19, Shchur teaches machine learning method (¶ 103), but does not specifically teach deep neural network training for determining frictional property. 8. 
Bradski (Fig. 25) teaches, wherein the signal processor is arranged to process the recorded signal using a deep neural network trained with the set of predefined user commands and previously recorded signals (¶ 1194-1197: i.e. deep neural network analysis is used to determine gesture).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Bradski’s gesture analysis into Shchur’s audio system in VR device, so as to provide immediate and fast processing (¶ 1196).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5,7-9, 11-13, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691